Citation Nr: 0105186	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to re-
open a claim for service connection for osteoarthritis of the 
lumbosacral spine. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from January to March 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the appellant initially requested a 
hearing before a member of the Board; however, in a 
subsequent (undated) statement, he indicated that he was not 
able to attend any hearings, and to have the Board consider 
his statement and other statements as if he were at the 
hearing.  The Board construes this as a withdrawal of his 
hearing request.   


REMAND

In a statement submitted with his February 1999 claim, the 
appellant referred to having gone to the VA Hospital in East 
Orange, New Jersey, although he did not report treatment for 
his back at that facility on his application.  On his VA Form 
9, dated in October 1999, he stated that he went to the VA 
hospital in East Orange, New Jersey, for treatment of his 
back disorder approximately 10 years after he left military 
service.  The record does not indicate that any such 
treatment record is associated with the claims file or that 
the RO has made attempts to obtain any such treatment record.  
Prior to further consideration by the Board, this should be 
accomplished.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain the appellant's medical 
records (if any) from the VA hospital in 
East Orange, New Jersey, and associate 
any such records with the claims file.

2.  The RO should then readjudicate the 
claim of whether new and material 
evidence has been submitted to re-open a 
claim for service connection for 
osteoarthritis of the lumbosacral spine.

3.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




